--------------------------------------------------------------------------------

EXHIBIT 10.40
 
CHIEF EXECUTIVE OFFICER
 
CHANGE IN CONTROL SEVERANCE AGREEMENT
 
This CHANGE IN CONTROL SEVERANCE AGREEMENT is entered into as of the 17th day of
January, 2013 by and between Compass Minerals International, Inc., a Delaware
corporation (the “Company”), and Fran Malecha (“Executive”).
 
WITNESSETH
 
WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its stockholders; and
 
WHEREAS, the Company recognizes that, as is the case with many publicly held
corporations, the possibility of a change in control may arise and that
possibility may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and
 
WHEREAS, the Board of Directors of the Company (the “Board”) has determined it
is in the best interests of the Company and its stockholders to secure
Executive’s continued services and to ensure Executive’s continued dedication to
Executive’s duties in the event of any threat or occurrence of a Change in
Control (as defined in Section 1) of the Company.
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Company and Executive hereby
agree as follows:
 
1.             Definitions.  The following terms shall have the following
meanings:
 
(a)           “Bonus Amount” means the higher of (i) Executive’s average annual
incentive bonuses during the last 3 completed fiscal years before the Date of
Termination (annualized in the event Executive was not employed by Company (or
its affiliates) for the whole of any such fiscal year) and (ii) Executive’s
aggregate annual target bonus (targeted at 100%) for the fiscal year in which
the Date of Termination occurs.
 
(b)           “Cause” shall have the same meaning as set forth in Executive’s
Employment Agreement dated January 17, 2013, as may be amended from time to
time.
 
(c)           “Change in Control” means the occurrence of any one of the
following events:
 
(i)            a transaction or series of transactions (other than an offering
of the Company’s common stock to the general public through a registration
statement filed with the Securities and Exchange Commission) whereby any
“person” or related “group” of “persons” (as such terms are used in Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (other than the Company, any of its subsidiaries, an employee
benefit plan
 
 
 

--------------------------------------------------------------------------------

 
 
maintained by the Company or any of its Subsidiaries, or a “person” that, before
such transaction, directly or indirectly controls, is controlled by, or is under
common control with, the Company) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company possessing more than 50% of the total combined voting
power of the Company’s securities outstanding immediately after such
acquisition; or
 
(ii)           during any period of two consecutive years, individuals who, at
the beginning of such period, constitute the Board together with any new
director(s) (other than a director designated by a person who shall have entered
into an agreement with the Company to effect a transaction described in clause
(i) above or clause (iii) below) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the two year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or
 
(iii)          the consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (A) a merger, consolidation, reorganization, or business combination or (B) a
sale or other disposition of all or substantially all of the Company’s assets or
(C) the acquisition of assets or stock of another entity, in each case other
than a transaction:
 
(x)           that results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction, and
 
(y)           after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
subparagraph as beneficially owning 50% or more of combined voting power of the
Successor Entity solely as a result of the voting power held in the Company
before the consummation of the transaction; or
 
(iv)          the Company’s stockholders approve a liquidation or dissolution of
the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           “Date of Termination” means (i) the effective date of Termination
of Executive’s employment as provided in Section 12 or (ii) the date of
Executive’s death, if Executive is employed as of such date.
 
(e)           “Good Reason” shall have the same meaning as set forth in
Executive’s Employment Agreement dated January 17, 2013, as may be amended from
time to time.
 
(f)           “Qualifying Termination” means a termination of Executive’s
employment during the Termination Period (i) by the Company other than for Cause
or (ii) by Executive for Good Reason.
 
(g)           “Subsidiary” means any corporation or other entity in which the
Company has a direct or indirect ownership interest of 50% or more of the total
combined voting power of the then outstanding securities or interests of such
corporation or other entity entitled to vote generally in the election of
directors or in which the Company has the right to receive 50% or more of the
distribution of profits or 50% of the assets on liquidation or dissolution.
 
(h)           “Termination Period” means the period beginning with a Change in
Control and ending 2 years following such Change in Control.  Notwithstanding
anything in this Agreement to the contrary, if (i) Executive’s employment is
terminated before a Change in Control for reasons that would have constituted a
Qualifying Termination if they had occurred after a Change in Control; (ii)
Executive reasonably demonstrates such termination (or Good Reason event) was at
the request of a third party who had indicated an intention or taken steps
reasonably calculated to effect a Change in Control; and (iii) a Change in
Control involving such third party (or a party competing with such third party
to effectuate a Change in Control) occurs within 60 days of Executive’s
separation from service, then, for purposes of this Agreement, the date
immediately before the date of such termination or event constituting Good
Reason shall be treated as a Change in Control. For purposes of determining the
timing of payments and benefits under Section 4, the date of the actual Change
in Control shall be treated as the Date of Termination under Section 1(d), and,
for purposes of determining the amount of payments and benefits to Executive
under Section 4, the date Executive’s employment is actually terminated shall be
treated as the Date of Termination under Section 1(d).
 
2.             Obligation of Executive.  In the event of a tender or exchange
offer, proxy contest, or the execution of any agreement that, if consummated,
would constitute a Change in Control, Executive agrees not to leave the employ
of the Company voluntarily, except as provided in Section 1(h), until the Change
in Control occurs or, if earlier, then such tender or exchange offer, proxy
contest, or agreement is terminated or abandoned.
 
3.             Term of Agreement.  This Agreement shall begin on January 17,
2013 and shall terminate on January 17, 2018 (“Initial Term”), but shall extend
automatically for successive one-year periods (each a “Renewal Term”) unless,
not later than sixty days before expiration of the Initial Term or any Renewal
Term, Company provides Executive with written notice to the contrary.  This
Agreement shall continue in effect for a period of 2 years after a Change in
Control, notwithstanding the delivery of any such notice, if such Change in
Control occurs
 
 
3

--------------------------------------------------------------------------------

 
 
during the term of this Agreement.  Notwithstanding anything in this Section to
the contrary, this Agreement shall terminate if Executive or the Company
terminates Executive’s employment before a Change in Control other than as
provided in Section 1(h).
 
4.             Payments Upon Termination of Employment.
 
(a)           Qualifying Termination.  In the event of a Qualifying Termination,
the Company shall provide Executive the payments and benefits set forth in
paragraphs (b) and (c) of this Section.
 
(b)           Qualifying Termination - Cash Payments.  Within 30 days of a
Qualifying Termination, the Company shall make a lump sum cash payment to
Executive of the following:
 
(i)            an amount equal to Executive’s base salary due, pro-rata bonus
compensation due, and unreimbursed expenses properly incurred through the Date
of Termination; and
 
(ii)           an amount equal to two (2) times the sum of (A) Executive’s
highest annual rate of base salary during the 12-month period immediately before
the Date of Termination, plus (B) Executive’s Bonus Amount.
 
(c)           Qualifying Termination - Benefits.  In the event of a Qualifying
Termination, the Company shall allow Executive to continue to participate in its
medical, dental, accident, disability, and life insurance benefit plans at the
same level on which Executive was enrolled as of the Change in Control (subject
to generally applicable changes to such plans) for 18 months or until Executive
becomes eligible for such benefits through another employer, whichever occurs
first; provided, that, if Executive cannot continue to participate in the
Company plans providing such benefits, then the Company shall otherwise provide
such benefits on the same after-tax basis as if continued participation had been
permitted.
 
(d)           Non-Qualifying Termination.  In the event Company terminates
Executive’s employment with Cause or Executive terminates his/her employment
without Good Reason, Company shall be obligated only to pay Executive’s base
salary due through the Date of Termination and to reimburse Executive for
expenses properly incurred through the Date of Termination.
 
(e)           Condition Precedent.  As a condition precedent to receipt of the
payments and benefits provided by paragraphs (b) and (c) of this Section,
Executive must execute an Agreement acceptable to the Company that contains a
release of any and all claims substantially in the following form:
 
Executive (on behalf of Executive and anyone claiming through or on behalf of
Executive) hereby releases Company (as defined herein) and its successors,
assigns, officers, employees, and agents, without limitation (“Company
Affiliates”) from any and all claims, demands, and causes of action (“claims”),
known or unknown, suspected or unsuspected, that Executive has or
 
 
4

--------------------------------------------------------------------------------

 
 
may have had against any of them before the date Executive signs this Agreement,
to the maximum extent permitted by law and without limitation. This release
includes, but is not limited to, the following: claims related to or concerning
Executive’s employment with Company; claims sounding in contract and/or tort;
claims for discrimination/harassment/retaliation under local, state, or federal
law, including but not limited to Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, and any other federal, state, or local law;
claims under the Family and Medical Leave Act; claims under any Company policy
and/or practice; and all other claims, whether common law or contract, all to
the maximum extent permitted by law and without limitation.
 
5.            Outstanding Equity Awards. In the event of a Change in Control,
Executive’s outstanding stock options, restricted stock units, performance stock
units or other equity awards shall be earned and/or vested in accordance with
the terms and conditions of the applicable equity-based compensation plan/award
agreement and Executive’s Employment Agreement dated January 17, 2013, as may be
amended from time to time.  For clarity and avoidance of doubt, in the event of
any inconsistencies between the definitions and other terms and conditions under
Executive’s Employment Agreement and such equity-based compensation plan/award
agreements, the definitions under Executive’s Employment Agreement shall
control.
 
6.             Delay of Payments.  In the event that any payment or distribution
to be made hereunder constitutes “deferred compensation” subject to Section 409A
of the Internal Revenue Code and Executive is determined to be a specified
employee (as defined in Section 409A), such payment or distribution shall not be
made before the date that is six months after the termination of Executive’s
employment (or, if earlier, the date of the Executive’s death).
 
7.             Withholding Taxes.  The Company may withhold from all payments
under this Agreement all required taxes and/or other withholdings.
 
8.             Resolution of Disputes; Reimbursement of Legal Fees.
 
(a)           Any dispute or controversy arising under or in connection with
this Agreement (other than disputes related to the Restrictive Covenant
Agreement referenced in Section 9) shall be settled by final, binding
arbitration in Johnson County, Kansas, in accordance with the National Rules for
the Resolution of Employment Disputes of the American Arbitration Association
then in effect.  The Company shall bear all costs and expenses arising in
connection with any arbitration proceeding pursuant to this Section.
 
(b)           If Executive prevails in any contest or dispute under this
Agreement involving termination of Executive’s employment with the Company or
involving Company’s refusal to perform fully in accordance with the terms
hereof, then the Company shall reimburse Executive for all reasonable legal fees
and related expenses incurred in connection with such contest or dispute.  Such
reimbursement shall be made on or before the last day of Executive’s taxable
year following the taxable year in which the expense was incurred.
 
 
5

--------------------------------------------------------------------------------

 
 
9.             Restrictive Covenants.  Executive hereby agrees to the terms of
the Company’s Restrictive Covenant Agreement attached hereto, which Restrictive
Covenant Agreement Executive also hereby agrees to execute.  If Executive does
not execute the Restrictive Covenant Agreement within 10 days of the effective
date of this Agreement, then this Agreement is null and void.
 
10.           Scope of Agreement.  Nothing in this Agreement shall be deemed to
entitle Executive to continued employment with the Company and, if Executive’s
employment with the Company terminates before a Change in Control, then
Executive shall have no further rights under this Agreement (except as otherwise
provided hereunder).
 
11.           Successors; Binding Agreement.
 
(a)           This Agreement shall survive any business combination and shall be
binding upon the surviving entity of any business combination (in which case and
such surviving entity shall be treated as the Company hereunder).
 
(b)           In connection with any business combination, the Company will
cause any successor entity to the Company unconditionally to assume by written
instrument delivered to Executive (or his beneficiary or estate) all of the
obligations of the Company hereunder.
 
(c)           This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees.  If Executive dies
while any amounts would be payable to Executive hereunder, then all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to such person or persons appointed in writing by
Executive to receive such amounts or, if no person is so appointed, to
Executive’s estate.
 
12.           Notice.
 
(a)           For purposes of this Agreement, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given at the earlier of actual delivery or 5 days after
deposit in the United States mail, certified and return receipt requested,
postage prepaid, addressed as follows:
 

 
If to Executive:
Fran Malecha
   
President and CEO
   
c/o Compass Minerals International, Inc.
   
9900 West 109th Street, Suite 100
   
Overland Park, KS  66210
       
If to the Company:
Compass Minerals International, Inc.
   
9900 West 109th Street, Suite 100
   
Overland Park, KS  66210
   
Attention:  Vice President Human Resources

 
 
6

--------------------------------------------------------------------------------

 
 
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
(b)           A written notice of the Date of Termination shall (i) indicate the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated, and (iii) specify the termination date, which date shall be not
less than 15 days or more than 60 days after the giving of such notice.  The
failure to set forth in such notice any fact or circumstance that contributes to
a showing of Good Reason or Cause shall not waive any right hereunder or
preclude Executive or the Company from asserting such fact or circumstance in
enforcing Executive’s or the Company’s rights hereunder.
 
13.           Full Settlement.  The Company’s obligation to make any payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall be in lieu and in full settlement of all other severance
payments to Executive under any other severance or employment agreement between
Executive and the Company and any severance plan of the Company.  The Company’s
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense, or other claim, right, or action that the Company may have
against Executive or others.  In no event shall Executive be obligated to seek
other employment or take other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement and, except
as provided in Section 4(c), such amounts shall not be reduced whether or not
Executive obtains other employment.
 
14.           Survival.  The respective obligations and benefits afforded to the
Company and Executive as provided in Sections 4 (to the extent that payments or
benefits are owed as a result of a termination of employment that occurs during
the term of this Agreement), 6, 7, 8, 9, 11(c), and 13 shall survive the
termination of this Agreement.
 
15.           Governing Law; Validity.  The interpretation, construction, and
performance of this Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of Kansas without regard to the
principle of conflicts of laws. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which other provisions shall remain in
full force and effect.
 
16.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.
 
17.           Miscellaneous.  For purposes of interpretation/enforcement, the
parties to this Agreement shall be considered joint authors, and this Agreement
shall not be strictly construed against either such party.  No provision of this
Agreement may be modified or waived unless such modification or waiver is agreed
to in writing and signed by Executive and by a duly authorized officer of the
Company.  No waiver by either party at any time of any breach by the other party
of, or compliance with, any condition or provision of this Agreement to be
performed
 
 
7

--------------------------------------------------------------------------------

 
 
by such other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time.  Failure by
Executive or the Company to insist upon strict compliance with any provision of
this Agreement or to assert any right hereunder, including without limitation,
the right of Executive to terminate employment for Good Reason, shall not be
deemed to be a waiver of such provision or right or any other provision or right
of this Agreement.  Except as otherwise specifically provided herein, the rights
of, and benefits payable to, Executive, his estate, or his beneficiaries
pursuant to this Agreement are in addition to any rights of, or benefits payable
to, Executive, his estate, or his beneficiaries under any other employee benefit
plan or compensation program of the Company.
 
18.           Compliance with Section 409A of the Internal Revenue Code.  To the
extent applicable and notwithstanding any provision in this Agreement to the
contrary, this Agreement shall be interpreted and administered in accordance
with Section 409A of the Internal Revenue Code of 1986, as amended, and
regulations and other guidance issued thereunder.  For purposes of determining
whether any payment made pursuant to the Plan results in a "deferral of
compensation" within the meaning of Treasury Regulation §1.409A-1(b), the
Company shall maximize the exemptions described in such section, as
applicable.  Any reference to a “termination of employment” or similar term or
phrase shall be interpreted as a “separation from service” within the meaning of
Section 409A and the regulations issued thereunder.  Any expense reimbursements
under this Agreement shall be made by Company on or before the last day of
Executive’s taxable year following the taxable year in which the expense was
incurred.  Notwithstanding any provision in this Agreement to the contrary, (x)
Executive shall have no right to determine, directly or indirectly, the year of
any payment subject to Section 409A; (y) if Executive does not sign the release
required by Section 4(e) of this Agreement within the release consideration
period or revokes the release before it becomes effective, Executive shall
forfeit any right to the payment, and (z) if the release consideration period
begins in one taxable year and ends in a second taxable year, any payment that
would have been made in the first taxable year shall be made in the second
taxable year to the extent required by Section 409A and the regulations and
guidance issued thereunder.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and Executive has executed this Agreement
as of the day and year first above written.
 

 
COMPASS MINERALS INTERNATIONAL, INC.
       
By:
/s/ Bradley J. Bell
 
Name:
Bradley J. Bell
 
Title:
Director & Chair, Compensation Committee
       
EXECUTIVE
       
/s/ Francis J. Malecha
 
FRAN MALECHA

 
 
8

--------------------------------------------------------------------------------